Name: Commission Regulation (EEC) No 1742/83 of 27 June 1983 fixing, for the 1983/84 sugar marketing year, the import levies on sugar beet and sugar cane
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 171 /8 Official Journal of the European Communities 29 . 6 . 83 COMMISSION REGULATION (EEC) No 1742/83 of 27 June 1983 fixing, for the 1983/84 sugar marketing year, the import levies on sugar beet and sugar cane derived intervention prices for white sugar, the inter ­ vention price for raw sugar, the minimum prices for A and B beet, the threshold prices and the amount of compensation for storage costs (5), HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 16 ( 1 ) of Regu ­ lation (EEC) No 1785/81 on the products listed in Article 1 ( 1 ) (b) of that Regulation shall be as follows for the 1982/83 marketing year : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in sugar ('), as last amended by Regula ­ tion (EEC) No 606/82 (2), and in particular Article 16 (8 ) thereof, Whereas Article 16 of Regulation (EEC) No 1785/81 provides that an import levy must be fixed by the Commission on the products listed in Article 1 ( 1 ) (b) of that Regulation ; whereas that levy must be calcu ­ lated at a standard rate on the basis of the sucrose content of each of those products and the levy on white sugar ; Whereas Article 6 of Commission Regulation (EEC) No 837/68 of 28 June 1968 on detailed rules for the application of levies on sugar (3), as last amended by Regulation (EEC) No 1428/78 (4), provides that the levy applicable to these products, which is fixed for each marketing year, is obtained by multiplying by a coefficient the difference, in respect of 100 kilograms of white sugar, between the threshold price valid for the relevant marketing year and the arithmetic average of cif prices recorded during a reference period ; whereas the coefficients and the reference period were fixed by Article 6 of Regulation (EEC) No 837/68 ; Whereas the threshold price for white sugar was fixed by Council Regulation (EEC) No 1586/83 of 14 June 1983 , fixing, for the 1983/84 marketing year, the CCT heading No Description ECU per tonne 12.04 Sugar beet, whole or sliced, fresh , dried or powdered ; sugar cane : A. Sugar beet : l I. Fresh 58,48 II . Dried or powdered 201,03 B. Sugar cane 40,21 Article 2 This Regulation shall enter into force on 1 July 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 June 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 177, 1 . 7 . 1981 , p. 4 . (2) OJ No L 74, 18 . 3 . 1982, p. 1 . (3) OJ No L 151 , 30 . 6 . 1968 , p. 42 . moi No L 171 . 28 . 6 . 1978 , p. 34 . Is) OJ No L 163, 22 . 6 . 1983 , p . 33 .